OFFICE     OF   THE   ATTORNEY         GENERAL     OF    TEXAS
                                   AUSTIN




Hon., Lferold ~oCiaokim
Asaiotant   Di8triat  Attorney




           Your lettsr 0
ask 611 opinion of thi
set out has been refs                                 rsiiznea   for atten-
aon.
                                                   art.0 of   your    letter
am   roirowe    t

                                             a inaorporeted
                                              over the State
                                      ts glaosn or buslnese,
                                      re in Dallas County,
                                       oonncotion with the
                                      t in any way ba ldenti-
                                   onartor doeo not dssigz-
                                   am8 under whloh it oper-
                              ary 00n0erlls.
                                           ’
                   gal question is, are the subsidiary
                   erated under oorloue assumed or
                  meer,sxmpt uudor Artiole 1069 of
                  Ode Of tha state Or TeXMd?  would
                  p diatinotionunder the earnsetate
       or faote lr tho oorporatlon were a foreign oor-
       poratlon dut$ authorized to do business in
       Textm?*
               Artlole 1087 of the Penal           Cods, Rorleed        Oivll
Statutea       or 1925,    reada    aa iotlowr,:
            ‘No pereon or pamsoas shall carry on or
       oonduot or troneaotbuelasm in this Stats
Hon. Harold MoCraoken, February 23, 1939, Pane 2


    under nny assumed name or under any deEi&na-
    tion, name, style, corporato or otherwioo,
    other thnn the raal n%me or names of the in-
    dividual or individusls conducting or trans-
    aotinq suah huslnoon unless suah person or
    persons shall rile in tho of~loe 0P the county
    clerk of the oounty or oountios in w!liobsuoh
    parson or persons oonduot, or trnnsnot or in-
    tend to aonduct or transnot nuoh business, a
    gertlfioete settins forth the nornounder
    nhioh suoh business is or is to be oonducted
    or  transacted, and tbe truo or real full name
    or names of the person or parsons aonduating
    or traneootlng the SRVVS,with the poft-offi.ae
    address or the addressas of sal,dperson or
    persons. Said oertiP2onto shall bo oxoouted and
    duly acknowledyed~ by the person or persona 80
    conduottnrJor intending to conduot said husl-
    noss in the mannor no:*?provided for aoknowledc-
    ment of convoyonof~ of real astate."
               Artiole 1009 oP tha Penal Code oP the Revised
Civil   Statutes    oP 1925 reeds as follows:
          "The preoeding artloles in no way apply
     to any oorporationduly orgsnlzed under the
     law of this State or to any aorporntion or-
     ganlzed under tha laws OP any other State and
     lawfully doing business In this State.*
          There can be no doubt but that tho Legislature
must have hnd in mind, in the passage oP Artlolos 1067
and 1069, both inaluslve OP tho Penal Code, ths neaesaity
OP having of record, available either in the County
Clerk'8 oiiioe oP the oounty in which the business is be-
inC operated or the Sooretary of State's ofPlce, an idan-
tirication of the parties operating a partioular business.
It is probable that tha Leglsleturo, in the passage of
Xxtiole lOW, assumed thnt aorporotlonswould he oporated
under their oorroot oorporate rume~ obviatlq the neoess-
ity that they be,laoludedwithin the provisions oP Arti-
ole 1067. .The language ot Artlole 1069, however, Is
olaar and unambiguous. It will permit of no oonstruotlon
other than what tha woxdihg of the statute oloarly pur-
ports. It is fundamental that a oouxt will not assume
     Hon. nsrold MaCraoken, February 23, 1939, Page 3


     to oonstrue or interpret Q statute if there is no
     neoessity for it to do so. Larkin vs. Pruptt Lumber
     co., 209 S.W. 443.
.'
               It is settled by nnny decisions that them
     is no room for oonstructlonwhen the lag is oxpresaod
     in plain and unambiguous language and its moaning i6
     olear and obvious. Trimmer vs. Carlton, 396 S?i1077,          _
     Sly. ct. InternaticnnlG. N. i?y.,Co.vs. l.!allard,
     277 S.W. 1051, Sup. Ct. Tex. p. Ry. Co. ~8. Forkins,
     48,SJ (2nd) 279, Con. of App.
             ,Incclsaswhere the lam 1s expressed in plain
   and unambiguous lenGun@ end its meanin!:is cloer and
   obvious, the law will bo enforced cs it rends rogardlass
 " of its polio7 or the justice of its oxecutlon. V:ecver
   vs. iiobineon,ZG8 $!7133.
                The rule of statutory ocnstruotlonia olearly
     stated in Blaok on ,Intarpretatioa of Laws (2nd Sd.) page'
     45, as f0110wst            I.

                  *If the 1s1~ae.e or the stetuta is plain
            and frea fro3 ombiEulty nnd expresses o sin&e
            definite and sensible ncaninr, the meaning 'is
\           oocolusivolypresumed to be the mecnlng v:hloh
            t!:aLegislature intentladto oonvcy. In other
            words, n statute must be intorprotedliterally.
            Zven thou& the oourt should be oonvlnoed that
            some other mcanln2 wss really intended by the
            1aw;nakinCpower, and even though tho literal
            interpretationshould defeat the very purposes
            of tha enaotmont,  still the oxpliolt deolara-     _
            tion of the Legislature is IA law and the
            oourto must not depart from it.",
     The rule of statutory oonstruotion is affirmed In Xlnder
     -VS. Xing et al, 297 5% 689, and affirmed In 1 SW (2niJ
     587.
               It is, thoreforo, the oplnlon'of this Depnrt-
     mont bnd you are's0 advised that Artlola 1067 does not
     require a odrporation operating under various assumed
     or buslnese names to register nith the County alark of
        ,


            IIonll?+roldIrlobreoken,
                                  February Z3, 1039, Papa 4


            tha oountp in whioh suoh business is bein,?oonduoted.
            There would be no dletlnotion under the mm   state of
            ra0ts ii thu oorporntionww.-0a roraign oorporatlon
            duly authorized to do businem in Texas.
!
                      TrucPtingthat this satistaotorilpan3w0rs
            your inquiry, ureare
                                            7cry truly yours




    ,
            A?FilOVXD:




                                                                 ,